Citation Nr: 1013329	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a compensable rating for instability of 
the right knee, to include the propriety of the reduction in 
rating from 10 percent to noncompensable, effective September 
1, 2006.

2.  Entitlement to a rating in excess of 10 percent for post-
operative twisting injury to the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee associated with post-operative 
status injury of the left knee.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Army from September 1988 to February 1993. 
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2006 and June 2006 rating decisions by the 
VA Columbia, South Carolina, RO.

The Veteran requested a hearing at the local RO before the 
Board, as indicated by the February 2007 VA Form 9.  The 
Veteran and his representative were notified of the date of 
the hearing in June 2008.  The Veteran, however, failed to 
report for the hearing, and thus the Veteran's hearing 
request is deemed withdrawn.

In the March 2010 Brief, the Veteran's representative raised 
the issue of entitlement to service connection for 
depression, secondary to the service-connected knee 
conditions.  That matter is referred to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the evidence of record warrants a 
further remand of these matters, even though such action 
will, regrettably, further delay a decision on the remaining 
matters on appeal.

The record reflects that the Veteran completed VA vocational 
rehabilitation treatment as of December 2009, as indicated 
from the December 2009 Written Statement from J. Y., the 
Rehabilitation Counselor.  An April 2007 VA orthopedic 
attending note plan include continue vocational 
rehabilitation cross training program.  The claims file is 
devoid of evidence pertaining to vocational rehabilitation.  
Without such records, the Board is precluded from proper 
appellate review of the Veteran's claims.  As such, the Board 
finds that a remand is necessary to obtain the vocational 
rehabilitation records and associate them with the claims 
folder.

The most recent VA examination was in March 2007.  The 
examiner noted that there was laxity of the knees.  At that 
time, the Veteran indicated that he did not use any assistive 
devices.  An August 2008 VA outpatient treatment record show 
that the Veteran was issued bilateral hinged knee braces.  An 
October 2009 VA progress note indicated that the Veteran had 
a knee brace on the right knee and was experiencing giving 
away of the knee with activity.  In light of the medical 
evidence after the March 2007 VA examination, the Veteran 
should be afforded a VA examination to determine the current 
severity of the service-connected knee conditions, to include 
consideration of whether the reduction in rating for right 
knee instability was proper.  All current VA treatment record 
should be obtained prior to the examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Columbia, South Carolina VA Medical 
Center all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran's service-connected knee 
conditions, since January 2010.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain all records 
prepared pursuant to VA vocational 
rehabilitation, to include any vocational 
rehabilitation folder.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After all evidence from each 
contacted entity is associated with the 
claims file, the Veteran should be 
afforded a VA orthopedic examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated studies, specifically including 
ranges of motion and tests for 
instability, should be completed.  The 
examiner should determine whether there 
is additional loss of function due to 
pain, on use, or during flare-ups (if 
any), and, if feasible, express the 
additional impairment of function in 
terms of additional degree of limitation 
of motion.  If this is not possible, the 
examiner should so state.  The examiner 
should also specifically note whether 
there is instability or subluxation, and 
the degree of any such found.  The 
examiner should explain the rationale for 
all opinions.

4.  Thereafter, the RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has 
been conducted and completed in full.  
After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

5.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issues on 
appeal.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


